(Por la corte, a propuesta del
Juez Presidente Accidental Sr. Wolf.)
Poe cuanto, se nos lia presentado una moción para que desestimemos este recurso, fundándose en la falta de notifi-cación a dos de los demandados;
Poe cuanto, aparece que los demandantes radicaron una demanda complementaria contra esos demandados, que fue declarada sin lugar, y los demandantes apelaron pero luego desistieron de tal recurso;
Poe cuanto, los ahora demandados-apelados, no los su-sodichos demandados, no nos demuestran que los deman-dados aludidos en la demanda complementaria son partes ne-cesarias en el pleito principal cuya apelación pende ahora ante nos;
Poe cuanto, también se ha fundado la moción desesti-matoria en-infracciones de las reglas 40 y 59 de las de éste tribunal;
Poe cuanto, consta en autos una certificación firmada por los abogados de ambas partes en que se admite la correc-ción del legajo de la sentencia, incluyendo la exposición del caso, y hay que presumir que las prórrogas obtenidas en la corte inferior lo fueron debidamente, y, de todos modos, los apelados no nos convencen de lo contrario;
Poe cuanto, no aparece que las prórrogas obtenidas en’ esta corte ni en la inferior para completar el récord mon-' taran a más de lo que generalmente se precisa para ello;
Poe tanto, no ha lugar a la desestimación solicitada.